Citation Nr: 0033875	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a cold injury, right foot.  

2.  Entitlement to a compensable evaluation for residuals of 
a cold injury, left foot.

3.  Entitlement to a compensable evaluation for residuals of 
a cold injury, right hand.

4.  Entitlement to a compensable evaluation for residuals of 
a cold injury, left hand.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

6.  Entitlement to service connection for 10 fingers 
dislocated.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for appendix removal.

9.  Entitlement to service connection for gallbladder 
removal.

10.  Entitlement to service connection for spleen removal.

11.  Entitlement to service connection for a heart attack.

12.  Entitlement to service connection for syncope.

13.  Entitlement to service connection for carpal tunnel 
syndrome.

14.  Entitlement to service connection for gastroesophageal 
reflux disease.

15.  Entitlement to service connection for arthritis.

16.  Entitlement to service connection for high and low blood 
pressure.

17.  Entitlement to service connection for numbness of 
various body parts.

18.  Entitlement to service connection for shoulder and hip 
pain.

19.  Entitlement to service connection for allergies.

20.  Entitlement to service connection for lack of energy.

21.  Entitlement to service connection for breathing 
difficulties.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The veteran served on active duty from October 1952 to August 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a December 1999 supplemental statement of the case, the RO 
granted entitlement to service connection for residuals of a 
cold injury to the right foot, left foot, right hand, and 
left hand, each evaluated as noncompensable.  The RO also 
denied entitlement to a 10 percent rating based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 (2000).  
In May 2000, the veteran submitted a notice of disagreement 
as to the assigned evaluations and as to the denial of a 10 
percent rating based on multiple noncompensable disabilities.  
A review of the record reflects that the RO has not issued a 
statement of the case as to those issues.  Accordingly, the 
Board is required to remand these issues to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999). 

In regard to the multiple claims of entitlement to service 
connection as noted on the title page of this decision, the 
RO denied those issues as not well grounded in an October 
1998 rating decision.  

A review of the record reflects that the veteran's service 
medical records may have been lost in a 1973 fire at the 
National Personnel Records Center National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO apparently 
requested a search of the Surgeon General's Office records in 
regard to the veteran's claims.  The NPRC responded that a 
search of the veteran's service number had yielded negative 
results.  However, they also stated that alternate record 
sources might be available if an approximate date of 
treatment (month or season) and complete organization 
assignment information (company, battalion, regiment) were 
provided.  It does not appear that the RO ever notified the 
veteran of the need for such specific information or 
attempted to obtain such for a further search of records.  

The record also reflects that VA examinations have been 
conducted.  However, those examinations did not address the 
question of a nexus between the claimed disabilities and an 
incident of military service.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

2.  The issues of entitlement to a 
compensable evaluation for residuals of a 
cold injury to the right foot, left foot, 
right hand, and left hand, and 
entitlement to a 10 percent rating based 
on multiple noncompensable disabilities 
under 38 C.F.R. § 3.324 are remanded to 
the RO for the issuance of a statement of 
the case.  Should a timely substantive 
appeal be received concerning those 
issues, all appropriate steps should be 
taken to prepare the case for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





